Lupiano and Bloom, JJ.,
dissent in a memorandum by Lupiano, J., as follows: The majority upset the jury verdict and judgment herein solely because the trial court refused to allow the plaintiff to call the police officer who made the police accident report and who was not an eyewitness to the accident. We are all agreed that the police accident report was properly not admitted into evidence and that the other issues raised by plaintiff-appellant are without merit. Error is perceived by the majority in that the officer was not permitted to testify as to his own personal observations at the accident scene, to wit, the location and condition of the vehicles and the physical aspects of the accident scene. While the refusal to allow the officer to so testify is error, it is harmless in the context of the record herein. Respecting the physical aspects of the accident scene, the officer’s testimony is merely cumulative. Further, the officer had no independent recollection of the accident, the setting and the participants and so testified. Plaintiff failed to demonstrate the materiality of the officer’s testimony in his offer of proof. Accordingly, we conclude that the judgment in defendant’s favor should be affirmed.